Citation Nr: 0702398	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for scoliosis with 
degenerative changes of the lumbar spine.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for bilateral shoulder 
disorders.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a right ankle 
disorder.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

There was no showing of osteoarthritis of multiple joints 
(shoulders, ankles, legs, and right hip), or scoliosis with 
degenerative changes of the lumbar spine with reduced disc 
space of L3-L4 during service, within the first post service 
year, or for decades thereafter, and the only competent 
opinion of record weighs against a causal link between any of 
the currently claimed/diagnosed musculoskeletal disorders and 
any incident of service, to include falls which are 
documented in the service medical records.


CONCLUSIONS OF LAW

1.  Scoliosis with degenerative changes of the lumbar spine 
was not incurred in active service, nor may osteoarthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A right hip disorder was not incurred in service, nor may 
osteoarthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  A right leg disorder was not incurred in service, nor may 
osteoarthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A left leg disorder was not incurred in service, nor may 
osteoarthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  Bilateral shoulder disorders were not incurred in 
service, nor may osteoarthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  A left ankle disorder was not incurred in service, nor 
may osteoarthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  A right ankle disorder was not incurred in service, nor 
may osteoarthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in March 2004.  This notice was provided 
prior to the July 2004 rating action.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA letter, the veteran was specifically informed of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claims.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not specifically provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA records pertinent to the claim on appeal are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the veteran's claim.  In addition a VA 
examination was furnished for the veteran in June 2004 which 
included a pertinent medical opinion and clarifying addendum.  
In compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
informing them of the laws and regulations relevant to the 
veteran's claims.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  In fact, in a statement signed by the 
veteran in April 2004, he indicated that he had no additional 
evidence to submit to support his claims.  

Factual Background

The service medical records reflect that upon the veteran's 
enlistment examination of November 1942, the veteran had no 
musculoskeletal defects.  The records show that in January 
1943, the veteran sustained a contused wound of the left 
lower thorax when he accidentally fell into a slit trench.  
The veteran sustained a lacerated left leg wound in March 
1943 when he fell between the barracks and the mess hall 
striking his left knee.  A May 1943 record indicates that the 
veteran was treated for "acute arthritis", non-venereal; 
but it appears by the context of that record that he may 
actually have been treated at that time for urethritis.  In 
March 1944 pes planus was noted.  An ankle sprain was noted 
in July 1944.  The February 1946 separation report revealed 
that the veteran had no musculoskeletal defects.  

In January 2004, the veteran filed service connection claims 
for arthritis of multiple joints.  

VA records dated from 2002 to 2004 indicate that the veteran 
had complaints of daily pain in the back, and right knee, hip 
and foot and that he was treated for conditions including low 
back pain, edema, hypertension and dermatitis.  X-ray films 
taken in November 2003 revealed scoliosis and degenerative 
changes of the lumbar spine with reduced disc space at L3-4.  

A VA examination was conducted in June 2004 and the service 
medical records were reviewed and summarized.  The veteran 
reported that in 1944, he fell into a slit trench hitting his 
lower back.  On examination, he complained of constant low 
back pain and right hip pain, which the veteran believed were 
related to the fall in 1944.  With respect to the shoulders, 
the veteran reported that he had no particular injury and no 
constant pain.  The veteran stated that he recalled injuring 
the left knee in 1943, but did not recall any injury to the 
right knee.  The veteran also complained of ankle problems 
and recalled that he sustained an ankle sprain in 1944 and 
that pes planus had been noted in service.  

On examination, the following diagnoses were made:  (1) 
degenerative joint disease of the right hip with normal X-ray 
films, subjective complaints of pain and decreased  range of 
motion in abduction; assessed overall as degenerative joint 
disease due to aging = osteoarthritis; (2) scoliosis with 
degenerative changes of the lumbar spine with reduced disc 
space of L3-L4, as shown by November 2003 X-ray films, 
osteoarthritis; (3) bilateral degenerative joint disease of 
aging (osteoarthritis) of the knees with normal X-ray films; 
(4) bilateral degenerative joint disease of aging 
(osteoarthritis) of the ankles with normal X-ray films; (5) 
bilateral degenerative joint disease of aging 
(osteoarthritis) of the shoulders with normal X-ray films; 
(6) first degree pes planus, with normal X-ray films and 
plantar calcaneal spur on the left side; (7) strabismus 
(crossed eyes).  

The VA examiner opined that it was at least as likely as not 
that the veteran's generalized multiple joint complaints were 
due to osteoarthritis, secondary to aging.  He further opined 
that therefore it was as likely as not that they are due to 
the fall in the military in the slit trench.  The examiner 
added that there were no medical records which showed that 
this was a chronic problem since the veteran's discharge from 
the military.  It was further added that the joint problems 
were not secondary to the problems the veteran had with his 
eyes in the military; they are not related to strabismus.

In March 2005, the VA examiner who examined the veteran in 
June 2004 provided a correction to that opinion.  The 
examiner indicated that the opinion should state that it was 
more likely than not that the veteran's generalized multiple 
joint complaints were due to osteoarthritis secondary to 
aging.  Therefore, it was less likely than not that they are 
due to a fall in the military in a slit trench.  He further 
added that there were no medical records which showed that 
this was a chronic problem since the veteran's discharge from 
the military.


Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran maintains that service connection is warranted 
for arthritis of multiple joints (shoulders, ankles, legs, 
and right hip) as well as for scoliosis with degenerative 
changes of the lumbar spine.  He primarily maintains that his 
claimed disorders are etiologically related to one or more 
falls which occurred in service.

The service medical records document a couple of falls in 
service, a sprained ankle, pes planus, and record indicating 
that the veteran may have been treated on one occasion in 
1943 for "acute arthritis."  However, the February 1946 
separation report revealed that the veteran had no 
musculoskeletal defects.

It was not until more than 55 years after the veteran's 
discharge from service, i.e. from 2002 forward, that 
diagnoses of osteoarthritis of multiple joints (shoulders, 
ankles, legs, and right hip), as well as scoliosis with 
degenerative changes of the lumbar spine with reduced disc 
space of L3-L4, were initially made.  In fact service 
connection for these conditions was not even initially sought 
by the veteran until 2004, more than 55 years after his 
discharge from service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, there is no evidence of chronicity or 
continuity of osteoarthritis of multiple joints (shoulders, 
ankles, legs, and right hip), as well as scoliosis with 
degenerative changes of the lumbar spine with reduced disc 
space of L3-L4 since service in light of the fact that there 
is no competent documented evidence of a diagnosis of any of 
these disorders, upon discharge from service in 1946, during 
the first post-service year, or for more than 55 years after 
the veteran was discharged from service.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  In this case, the medical 
evidence in the file lacks any indication of continuity of 
symptomatology or of any treatment for his osteoarthritis of 
multiple joints (shoulders, ankles, legs, and right hip), as 
well as scoliosis with degenerative changes of the lumbar 
spine following discharge in 1946 and until 2002.  In 
essence, the veteran's assertions of continuity and 
chronicity of the conditions claimed in this appeal are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service - in this case proximate to the veteran's 
separation, as well as the absence of any medical records of 
a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).

Moreover, none of the veteran's claimed disorders have been 
linked by competent evidence or opinion to the veteran's 
period of service, nor does the evidence on file establish or 
even suggest such a relationship.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established by competent evidence.  In fact, the record 
contains a 2004 opinion of a VA examiner which states that it 
is more likely than not that the veteran's generalized 
multiple joint complaints were due to osteoarthritis 
secondary to aging; therefore, it was less likely than not 
that they are due to a fall in the military in a slit trench.  
The examiner further added that there were no medical records 
which showed that this was a chronic problem since the 
veteran's discharge from the military, as has also been 
discussed herein by the Board.

In this appeal, the denial of the veteran's multiple service 
connection claims involving multiple joint arthritis, 
osteoarthritis and scoliosis is based upon the medical 
evidence including (1) the lack of any indications in the 
service medical records of chronic musculoskeletal problems 
on separation or within the first post-service year; (2) the 
absence of medical evidence diagnosing any of his claimed 
arthritic disorders until more than 50 years after service, 
and (3) the absence of any competent evidence showing a link 
between the currently diagnosed osteoarthritis of multiple 
joints (shoulders, ankles, legs, and right hip), as well as 
scoliosis with degenerative changes of the lumbar spine with 
reduced disc space of L3-L4 and any in-service incident, 
including falls; and (4) the only competent opinion that 
addresses the contended causal relationship (made by a VA 
examiner in June 2004), which goes against the claim.

For the reasons stated above, the Board finds that service 
connection for osteoarthritis of multiple joints (shoulders, 
ankles, legs, and right hip), as well as scoliosis with 
degenerative changes of the lumbar spine with reduced disc 
space of L3-L4 is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for scoliosis with 
degenerative changes, lumbar spine is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for bilateral shoulder 
disorders is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


